I. The electors of defendant Consolidated School District voted to issue schoolhouse bonds. The plaintiffs contend that the election was illegal because the special meeting of the board of directors at which the election was called was 1.  SCHOOLS AND  attended by only four of the five directors, and SCHOOL       that written notice was required to be, but was DISTRICTS:   not, given to the fifth member. The evidence meetings:    shows that oral notice to him was given. It is special      not claimed that, if such notice had been in meeting on   writing, instead of oral, it would have been oral notice. insufficient. The point here is merely that written notice was required, under Sections 4221 and 4355, Code of 1924. The point is ruled adversely to plaintiffs' contention in Gallagher v. School Township, 173 Iowa 610; Independent Sch.Dist. v. Gwinn, 178 Iowa 145. See, also, Rafferty v. TownCouncil, 180 Iowa 1391. It is urged further that the notice was insufficient because given by the secretary, and not by the president of the board. The evidence is that the president directed the secretary to give notice of the meeting. Section 4355 reads:
"The president * * * shall * * * call a meeting of the board which shall call such election * * *"
The point is without merit.
II. Plaintiff's further contention is that, in order to give the board jurisdiction to call the election, they must determine that the petition was signed by the requisite number of electors, and they did not do this. The corrected minutes 2.  SCHOOLS AND  of the meeting of the board recited that the SCHOOL       board examined and considered the petition, "and DISTRICTS:   found the same to be legal and sufficient in all bonds: legal respects and to bear the requisite number of sufficiency  signatures as provided by law." The correctness of petition. of the minutes is not assailed. It is said that the board had no record from which they could make such a determination. There is no requirement that they keep or base their finding upon any record of the electors of the district. There is no merit in this contention.
III. Plaintiffs say that the proposition submitted to the electors did not comply with Section 4356, Code of 1924, but do not argue the point. This is also without merit. Gallagher v.School Township, 173 Iowa 610. *Page 223 
IV. The plaintiffs in another action (not parties to this), brought for the same purpose, have filed in this appeal motion to dismiss or to set aside the submission because of the consolidation of the two actions and the failure 3.  APPEAL AND   of the plaintiffs in the present action to give ERROR:       notice of the appeal to the plaintiffs in that dismissal:   action. No fraud or collusion is claimed. The motion by    so-called consolidation was merely a hearing of non-party.   both cases at the same time, on the same evidence. The movants were not made parties to this action, nor were the plaintiffs here made parties there. The movants were given until June 20, 1927, to file additional abstracts and arguments herein. They have failed to take advantage of this privilege. The motion is overruled. — Affirmed.
EVANS, C.J., and De GRAFF, ALBERT, and KINDIG, JJ., concur.